TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00670-CV




 
 
J. C., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-004498,
  The Honorable Paul Davis, JUDGE
  PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellant J.C. filed his notice of appeal on October
  8, 2012.  The appellate record
  was complete November 16, 2012,
  making appellant=s brief
  due December 6, 2012. On December 10, 2012, counsel for
  appellant filed a motion for extension of time to file appellant’s brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  We grant the motion and order counsel to
  file appellant=s brief
  no later than January 11, 2013.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt
  of court.
It is ordered on December 12,
  2012.
 
Before Chief
  Justice Jones, Justices Rose and
  Goodwin